Case 1:18-cv-00282-MAC-ZJH Document 36 Filed 12/01/20 Page 1 of 2 PageID #: 151




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 VERNON J. BOYETT,                                §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §    CIVIL ACTION NO. 1:18-CV-282
                                                  §
 C. CARTER, et al.,                               §
                                                  §
                 Defendants.                      §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Vernon J. Boyett, a prisoner previously confined at the Stiles Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

 pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against C. Carter, David

 Turrubiate, Jr., Dr. Mark Barber, and an unidentified correctional officer.

          The court ordered that this matter be referred to the Honorable Zack Hawthorn, United

 States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

 orders of this court. The magistrate judge has submitted a Report and Recommendation of United

 States Magistrate Judge. The magistrate judge recommends dismissing the action pursuant to 28

 U.S.C. § 1915(e) as frivolous and for failure to state a claim upon which relief may be granted.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

 objections to the magistrate judge’s Report and Recommendation.

          Plaintiff contends that his Eighth Amendment right to be free from cruel and unusual

 punishment was violated when was deprived of eating utensils and toilet paper for 26 hours after
Case 1:18-cv-00282-MAC-ZJH Document 36 Filed 12/01/20 Page 2 of 2 PageID #: 152




 he was moved to a cell in the segregation building. To successfully plead a cause of action in a

 civil rights case, a plaintiff must allege facts that illustrate the defendant participated in the alleged

 wrong. Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986). Plaintiff does not allege that any

 of the named defendants were responsible for depriving him of eating utensils and toilet paper.

 Therefore, the Eighth Amendment claim should be dismissed as frivolous and for failure to state a

 claim upon which relief may be granted.

         The court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

 the objections are without merit.

                                                 ORDER

         Accordingly, plaintiff’s objections (#33) are OVERRULED. The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#31)

 is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

 judge’s recommendation.

           SIGNED at Beaumont, Texas, this 1st day of December, 2020.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
